DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10235103 B2 and Kouperchliak, Konstantin et al. (US 20030046447 A1 hereafter referred to as Kouperchliak; Note: the Kouperchliak reference is used primarily as a teaching reference). Claim 1 of U.S. Patent No. US 10235103 B2 recites “A hybrid memory apparatus, comprising: a volatile memory logically divided into a volatile byte-addressable memory and a volatile block-addressable memory; a non-volatile block-addressable memory; a host parallel memory 

The Examiner would like to point out that storage device drivers are commonly provided by the host computer operating system (see paragraph [0006] on page 1 of Kouperchliak, for example).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine claims 1-19 of U.S. Patent No. US 10235103 B2 with the knowledge of Prior Art (see paragraph [0006] on page 1 of Kouperchliak, for example) by including a storage device driver.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that a storage device driver would have provided host computer application access to storage devices.

s 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10901661 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US 10901661 B2 substantially recites all of the same limitations as in claim one of the current application except that the “volatile byte addressable memory” in claim 1 of U.S. Patent No. US 10901661 B2 is replaced with a “non-volatile byte addressable memory” recited in the current application. But this is an obvious design choice preference since the different memories serve the same purpose.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-17 of U.S. Patent No. US 10901661 B2 by replacing the the “volatile byte addressable memory” with a “nonvolatile volatile byte addressable memory”.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that a storage device driver would have an obvious design choice preference since the different memories serve the same purpose.

Cited Prior Arts
US 20180173419 A1 is directed to a computer system comprising a host device connected to a nonvolatile memory array device through an interface connecting the host device to a memory controller that uses volatile memory to store cached 

US 20140189201 A1 is directed to a computer system comprising a host system device comprising a driver used interface with a memory system comprising a flash management memory controller connected to flash memory; and, is a good teaching reference.

US 20070033374 A1 is directed to a nonvolatile memory system to uses a pointer to locations in a flash box having a block address of Phil defining the physical block containing a data group and a byte address field defining the byte offset within the block of the start of the data group; and, is a good teaching reference for byte and block addressable memory devices.

US 20050204092 A1 is directed to a block addressable in byte addressable memory card device and a memory card control method for the device; and, is a good teaching reference for byte and block addressable memory devices.

US 20030046447 A1 is directed to a computer system comprising a host device connected to a mass storage device comprising storage device drivers using a primary function software loader to load primary function software; and, is a good teaching reference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112